Case: 2:18-cv-01185-EAS-EPD Doc #: 157 Filed: 06/16/20 Page: 1 of 4 PAGEID #: 1432




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


KEVIN D. HARDWICK,

                Plaintiff,                      Case No. 2:18-cv-1185
                                                Judge Edmund A. Sargus, Jr.
v.                                              Magistrate Judge Elizabeth A. Deavers

3M COMPANY, et al.,

                Defendants.

                                      OPINION AND ORDER

         This matter came before the Court on the parties’ letter briefing on (A) the timing of

Plaintiff’s anticipated class certification motion; and (B) the content of their agreed protective

order.

A.       Class Certification

         As Plaintiff correctly states, Rule 23(c)(1)(A) of the Federal Rules of Civil Procedure

directs the Court to decide class certification “[a]t an early practicable time after a person sues or

is sued as a class representative.” The Sixth Circuit, in turn, has stated that a court should defer a

decision on certification pending discovery only where “the existing record is inadequate for

resolving the relevant issues.” In re Am. Med. Sys., Inc., 75 F.3d 1069, 1086 (6th Cir. 1996).

         The Court, therefore, shall permit Plaintiff to file his motion for class certification as soon

as he is prepared to do so. Defendants shall have ninety (90) days to respond and Plaintiff shall

have forty-five (45) days to file a reply. Defendants asked for twice this amount of time to

respond to the motion for class certification depending on when it is filed. Rather than rule in

the abstract, Defendants may move for an extension of this deadline which the Court will

consider under the specific circumstances of the case at that time.

                                                   1
Case: 2:18-cv-01185-EAS-EPD Doc #: 157 Filed: 06/16/20 Page: 2 of 4 PAGEID #: 1433




B.     Protective Order

       The parties are in agreement on most of the provisions of a protective order. The Court

was left to decide two issues: (1) the inclusion of a claw back provision; and (2) whether

previous discovery from prior related cases may be deemed produced in this case.

       1.      Claw Back Provision

       This Court agrees with Defendants that a claw back provision is appropriate. The

American Law Reports provides as follows:

       In the world of business, an accidental disclosure of sensitive, confidential material
       can have financially catastrophic results. On the other hand, legitimate discovery
       requests in large and complex lawsuits usually require the disclosure of many
       thousands if not millions of paper and electronic documents, with a distinct
       likelihood that, despite best efforts in reviewing before disclosure, at least some of
       these documents would be privileged under the attorney-client privilege or the like
       or otherwise not meant to be disclosed. Fed. R. Evid. 502(d) provides that the trial
       court has the power to issue orders that would allow for the clawing-back of
       accidentally released documents upon a prompt request, thus essentially doing
       away with waiver of privilege by inadvertent disclosure. The following article
       considers federal cases discussing the issuance, construction, and application of
       such protective orders.

39 A.L.R. Fed. 3d Art. 2 (Originally published in 2019 as Clawback/"Quick Peek" Procedure

Under Fed. R. Evid. 502(d)) (article considering federal cases discussing the issuance,

construction, and application of such protective orders); see also Fed. R. Evid. 502 (“A federal

court may order that the privilege or protection is not waived by disclosure connected with the

litigation pending before the court--in which event the disclosure is also not a waiver in any other

federal or state proceeding.”).

       The Court directs the parties to adopt Defendants’ proposed Section 14 in its entirety.

The Court further directs the parties to adopt the provisions set forth by Defendants in Section 15

with one exception. In Section 15, Defendants would have the burden placed on the receiving

party to move the Court to dispute a claim of privilege of the subject matter of the disclosed

                                                 2
Case: 2:18-cv-01185-EAS-EPD Doc #: 157 Filed: 06/16/20 Page: 3 of 4 PAGEID #: 1434




documents. It is more appropriate to have the burden on the producing party to establish that its

disclosure contained privileged material. That is, if the producing party asks to claw back a

purportedly privileged document, and the receiving party disputes that it is privileged, the

producing party may move the Court to determine in camera whether the document is privileged

and should be returned or is not privileged and may be used by the receiving party.

       2.      Deemed Produced

       Plaintiff requests that documents that have been disclosed in seven prior lawsuits by two

of the Defendants in this case, Chemours and DuPont, be deemed produced in this case.

Defendants oppose this blanket designation, arguing that the general protective order is not the

appropriate forum to resolve the dispute with these two Defendants. Further, Defendants

emphasize that Plaintiff’s proposal does not address questions about how these “deemed

produced” documents will be made available to other Defendants or how confidential materials

in those documents will be designed under the three-tier designation regime agreed to by the

parties for production in this case. Defendants assert that these are significant issues given that

many Defendants are current or potential competitors of DuPont and Chemours, such that broad

production of commercially sensitive information could harm the two companies’ competitive

interests and could create risks under the antitrust laws. Defendants maintain that they are open

to some type of middle-of-the-road agreement that would conserve resources and alleviate some

of their concerns. Defendants’ arguments are well taken.

       The Court directs the parties to utilize Section 7 as proposed by Defendants. The Court

also directs the parties to meet and confer on various alternatives to a blanket deemed-produced

provision that may be the subject of a separate agreed order. The Court additionally directs the

parties to be sensitive to the fact that this class action is part of the DuPont C-8 MDL, which has



                                                  3
Case: 2:18-cv-01185-EAS-EPD Doc #: 157 Filed: 06/16/20 Page: 4 of 4 PAGEID #: 1435




had years of discovery of millions of documents. The parties should endeavor to find a way to

utilize the work that has been done in an effort to conserve the resources of this Court and the

parties.

C.         Conclusion

           The parties shall modify the protective order as directed in this order and file it with the

Court within the next ten (10) days.

           IT IS ORDERED.


6/16/2020                                                 s/ Elizabeth Preston Deavers
DATE                                                      ELIZABETH A. PRESTON DEAVERS
                                                          CHIEF MAGISTRATE JUDGE


                                                          s/ Edmund A. Sargus, Jr.
                                                          EDMUND A. SARGUS, JR.
                                                          DISTRICT JUDGE




                                                     4
